Citation Nr: 0315139	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  95-27 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a claimed viral 
rash.  

2.  Entitlement to service connection for claimed erythema 
multiforme.  

3.  Entitlement to service connection for claimed herpes 
simplex.  

4.  Entitlement to service connection for claimed hepatitis.  

5.  Entitlement to service connection for a claimed allergic 
reaction to medication.  



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  He also had periods of active duty for training 
(ACDUTRA), including from February 14, 1992, to April 9, 
1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
RO.  

The Board remanded this case to the RO in December 1997 and 
in May 2001 for additional development of the record.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran currently is not shown to suffer from any 
residuals associated with the March 1992 episode of a viral 
infection treated while on ACDUTRA.  

3.  The allergic reaction to medication in March 1992 is 
shown to have been an acute and transitory episode that fully 
resolved following the discontinuation of the medication.  

4.  The current demonstrated seborrheic dermatitis is not 
shown to be related to the March 1992 episode of a viral 
infection or manifestations treated while the veteran was on 
ACDUTRA.  

5.  The veteran currently is not shown to have erythema 
multiforme, herpes simplex or hepatitis due to March 1992 
episode of viral infection or other event during active 
service or any period of ACDUTRA.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have residual disability due 
to a viral rash that was incurred in or aggravated by active 
service or any period of ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  The veteran is not shown to have disability manifested by 
erythema multiforme due to disease or injury that was 
incurred in or aggravated by active service or any period of 
ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2002).  

3.  The veteran is not shown to have disability manifested by 
herpes simplex due to disease or injury that was incurred in 
or aggravated by active service or any period of ACDUTRA.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

4.  The veteran is not shown to have disability manifested by 
hepatitis due to disease or injury that was incurred in or 
aggravated by active service or any period of ACDUTRA.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

5.  The veteran is not shown to have disability due to an 
allergic reaction to medication that was incurred in or 
aggravated by active service or any period of ACDUTRA.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A review of the veteran's service medical records for the 
period of active military service, from July 1964 to July 
1968, reveal no subjective complaints or objective findings 
related to a viral rash, erythema multiform, herpes simplex 
or hepatitis.  

The other medical records for the period of ACDUTRA show that 
the veteran went to sick call in March 1992 for complaints of 
being tired with cold sore lesions and a viral rash over most 
of his body.  The veteran was later admitted to the intensive 
care unit (ICU).  

While hospitalized, the veteran also suffered an allergic 
reaction to antibiotics that were prescribed.  The veteran's 
liver function tests also rose markedly to five to ten times 
the normal range.  Upon discharge, the veteran was diagnosed 
as suffering from an acute febrile illness, probably 
secondary to a viral infection, erythema multiforme, elevated 
liver enzymes and recurrent herpes simplex.  

In a June 1992 Sworn Statement, the veteran reported that, 
while he was on ACDUTRA, he was admitted to the hospital in 
March 1992 for a red rash all over his body and for lack of 
stamina and endurance.  While in the hospital, he stated that 
he experienced an allergic reaction to medication and that he 
developed large sores on his lips and sores in his mouth.  

Likewise, on a June 1992 Report of Investigation, Line of 
Duty and Misconduct Status report, the investigator found 
that the veteran suffered from a viral rash, hepatitis and 
herpes simplex while performing MOS training.  He concluded 
that there was no evidence that these symptoms were pre-
existing and that they were incurred in the line of duty.  

Further records show that, following the March 1992 episode, 
the veteran had complaints in May 1992 of having itching all 
over his body, fatigue and decreased energy.  

In November 1993, the veteran underwent a VA examination.  He 
had complaints that, when he bathed, the central area of the 
rash over his shoulders, back and neck got red.  He also 
stated that he experienced occasional itching and that the 
persistent rash was accompanied with loss of strength.  

Upon examination, the examiner found a 30-centimeter in 
diameter ring of erythematous, maculopapular lesions that 
were dense enough to be slightly elevated.  Within the ring 
were scattered lesions.  

The examiner diagnosed the veteran as having a history of 
systemic fatigue and weakness concurrent with a tinea of the 
skin.  The examiner also stated that the systemic symptoms 
present on the examination included those of intermittent 
hematuria and hypoalbumenemia hemoccult positive stools.  

In a separate November 1993 VA examination, the veteran 
reported that he still experienced persistent malaise and 
weakness following his illness in March 1992 and that he had 
not returned to his previous strength and endurance, 
including his ability to climb steps.  The examiner diagnosed 
the veteran as having a history of acute, debilitating 
illness, hemoccult positive stool, and transient hematuria.  

In September 1994, the veteran underwent another VA 
examination.  The examination was normal except for notations 
by the examiner reporting that the veteran's feet and ankles 
were a solid mass from the viral infection.  

During an October 1994 VA examination, the examiner reported 
that the veteran had suffered from skin eruptions of the 
head, neck and back since March 1992 and that the condition 
still came and went.  

An examination of the veteran's skin revealed flat, smooth, 
erythematous patches on the cheeks and scaly eruption on the 
hairline at the nape of the neck.  The examiner diagnosed the 
veteran as having seborrheic dermatitis.  

Likewise, during another October 1994 general medical 
examination, all of the veteran's systems were reported as 
normal.  Another October 1994 VA examination report shows 
that the veteran had complaints of having an itchy rash on 
his face, scalp, perineal area and "etc."  The veteran also 
reported having weakness and easy fatigability and sleeping 
and having difficulty with good and bad days.  

An examination revealed some skin lesions on the left 
scapular area and sides of the veteran's face.  The examiner 
diagnosed the veteran as suffering from a chronic rash and 
fatigability.  

In February 1998, the veteran underwent another VA 
examination.  He had complaints of having had skin problems 
since March 1992 that were constant with periods of 
exacerbation.  He also stated that he experienced problems 
with redness of his nose, itching of his eyebrows, and a 
crawling, itching sensation of the scalp and neck.  An 
examination revealed mild erythema desquamation involving the 
scalp and a small number of erythematous scaly patches on the 
presternal anterior trunk.  Otherwise, there were no other 
signs of eruption.  

The examiner diagnosed the veteran as having clinical changes 
most consistent with seborrheic dermatitis noted as a common 
problem thought to be related to colonization of the skin 
with a yeast organism.  The examiner also stated that the 
condition could be chronic and flare intermittently.  

During another February 1998 VA examination, the veteran had 
complaints of continued lack of energy, stamina and endurance 
since the 1992 illness.  The veteran also reported some 
discoloration of his hands and feet that lasted a few minutes 
before disappearing.  The veteran experienced itching on the 
sides of his nose, back and back of his head.  

An examination of the veteran revealed no jaundice or 
cyanosis of the eyes, and the extremities did not show any 
edema of the feet or jaundice of the skin.  There were no 
definite rashes identified except for probable seborrheic 
dermatitis on either side of his nose.  Furthermore, there 
was no discoloration of the extremities or stigmata of acute 
or chronic liver disease.  The examiner diagnosed the veteran 
as having a history of hepatitis, most likely due to viral 
illness.  

An examination of the veteran's liver, however, revealed 
normal tests and there was no evidence of active liver 
disease or hepatitis at that time.  

Finally, during a general VA medical examination in February 
1998, the examiner reviewed the veteran's claims file and 
reported that the veteran was treated for a rash and lesions 
in March 1992 and eventually admitted to the ICU for 
evaluation of his febrile illness and rashes.  The examiner 
stated that the veteran's final diagnosis was acute febrile 
illness, probably secondary to a viral infection and erythema 
multiforme with elevated liver enzymes.  

The veteran further reported to the examiner that, since his 
discharge, he had continued to experience itching on the 
scalp, face, and neck and that he had trouble with lack of 
energy.  An examination of his skin revealed seborrheic 
lesions on the scalp with no evidence of ulceration or 
erythematous changes.  

There were no lesions on his face, neck or chest.  His 
liver/spleen scans, liver studies, and hepatitis serology for 
hepatitis B and C were all normal.  The examiner noted that 
the veteran had developed an allergic reaction to a drug that 
improved rapidly with epinephrine and discontinuation of the 
medication.  The examiner diagnosed the veteran as having a 
history of an allergic reaction to Cephalosporin antibiotics 
with no current residual disability secondary to such 
reaction, seborrheic dermatitis, and a history of hepatitis 
with no evidence of liver disease or hepatitis found during 
examination.  

The private medical records dated in 1995 and 1996 show 
treatment for complaints of lethargy and having white spots 
constantly on his hands, feet, and ankles.  

In an April 2001 statement, the veteran's long-time companion 
stated that, when she picked the veteran up at the airport 
upon returning from the period of ACDUTRA, he was wet with 
sweat and could not lift his bag into the trunk.  
Furthermore, she stated that the skin on his hands and feet 
peeled off in great big patches half way up his legs and all 
over his hands.  He also had sores all over his mouth up to 
his nostrils, which kept him from leaving the house for a 
month.  

She also reported that the veteran slept all the time, did 
not have an appetite, and was irritable with a bad 
disposition for two or three months.  Finally, she stated 
that the veteran would not be intimate with her for three 
months after returning because he feared she would catch what 
he had.  

During the March 2002 VA examination, the veteran stated 
that, since his illness in March 1992, he had experienced an 
itchy, red rash, which came and went, on the face and scalp.  
The veteran described it as "severe enough to get my 
attention."  

Upon examination, the examiner found flaky areas on the scalp 
and some erythematous scaly patches under the beard 
compatible with seborrheic dermatitis.  On the veteran's 
chest there was some folliculitis, and on his hands, there 
was some mild erythema.  

After review of the veteran's claims file, the examiner 
diagnosed him as having seborrheic dermatitis and stated that 
he had a history of a viral illness accompanied by a rash and 
herpes simplex and that he might have suffered from erythema 
multiforme.  

He reported that there were no current residuals of the viral 
rash or evidence of erythema multiforme or current herpes 
simplex.  He stated that the veteran's current skin condition 
was compatible with seborrheic dermatitis.  

In an April 2002 addendum, the examiner opined that it was 
"not as likely as not" that the seborrheic dermatitis was 
due to a viral rash, erythema multiforme, herpes simplex 
other disease or injury that was incurred in or aggravated by 
his period of ACDUTRA.  

The VA treatment records, dated from 1993 to 1997, 
collectively show treatment, in part, for the veteran's 
complaints of a skin condition.  Specifically, in November 
1994, the veteran had complaints of fatigue and a chronic 
neck rash since 1992.  

Likewise, in December 1992, the veteran had complaints of a 
rash on his left shoulder and face and that he had suffered 
problems with fatigue and skin rash since his March 1992 
illness.  In February and October 1995, the veteran stated 
that, since 1992, he had experienced this rash on his body 
that came and went.  

Additionally, in July 1996, the veteran had complaints of 
this rash.  The examiner found deep furrows on his forehead 
and the skin had mild erythema.  Finally, in August 1997, the 
veteran again had complaints of a rash over his body that was 
pruritus.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the February 1995 Statement of 
the Case and October 1995, September 1998, and September 2002 
Supplemental Statements of the Case, as well as the June 2001 
letter, issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

Furthermore, the Board remanded this case in December 1997 
and in May 2001 for further development, to include obtaining 
treatment records and to schedule the veteran for 
examinations.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder. 

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran asserts that service connection is warranted for 
a viral rash, erythema multiforme, herpes simplex, hepatitis 
and residuals of an allergic reaction to medication, all 
associated with an illness that he suffered in March 1992 
while on ACDUTRA.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

Furthermore, chronicity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

As to the veteran's claims that he has a skin condition, 
erythema multiforme, and herpes simplex, as associated with 
the viral infection suffered in March 1992, the Board finds 
that service connection is not warranted.  

While the veteran has reported having continuous skin 
problems since his period of ACDUTRA in March 1992, the 
medical evidence when viewed in its entirety does not 
demonstrate that he has any current disability that is 
related to the problems suffered in 1992.  

When the veteran was hospitalized in March 1992, he was 
diagnosed as having an acute febrile illness that was thought 
to be related to a viral infection, erythema multiforme, 
elevated liver enzymes and recurrent herpes simplex.  

Following this period of ACDUTRA, the veteran has been 
diagnosed on several occasions as suffering from seborrheic 
dermatitis, including by the October 1994 and February 1998 
VA examiners.  

Likewise, the March 2002 VA examiner diagnosed the veteran's 
current skin condition as being compatible with seborrheic 
dermatitis.  However, in an April 2002 addendum, that VA 
examiner opined that the seborrheic dermatitis was not due to 
a viral rash, erythema multiforme, herpes simplex or other 
disease or injury that was incurred in or aggravated by his 
period of ACDUTRA.  

While the veteran suffered from a illness in March 1992, the 
medical evidence currently does not show that he has current 
disability due to that incident.  In this respect, the Board 
acknowledges that he suffers from a current skin disability, 
but the competent evidence does not serve to link his current 
skin disability to the March 2002 illness.  

With respect to the veteran's claim of service connection for 
hepatitis, the Board notes that it is not clear whether the 
veteran actually suffered from hepatitis in March 1992.  The 
discharge records from the veteran's hospitalization in March 
1992 do not show a diagnosis of hepatitis, but report 
elevated liver enzymes.  

Nevertheless, the Board finds that the medical evidence does 
not establish that he suffers from any current liver 
disability due to service.  The February 1998 VA examiner 
found no discoloration of the extremities or stigmata of 
acute or chronic liver disease, and stated that all of the 
veteran's tests were normal with no evidence of active liver 
disease or active hepatitis.  

Likewise, a separate February 1998 VA examiner also found no 
evidence of liver disease or hepatitis during examination.  

Finally, in regards to the issue involving the allergic 
reaction to medication, the Board finds that the evidence 
establishes that this incident was acute and transitory and 
was fully resolved at that time.  

As shown by service medical records and reiterated by the 
February 1998 VA examiner, the veteran's allergic reaction 
improved rapidly with epinephrine and discontinuation of the 
medication.  Accordingly, the Board concludes that this one 
episode was isolated and did not result in any residual 
disability.  

In conclusion, as the preponderance of the evidence is 
against the claims of service connection, the benefit of the 
doubt doctrine cannot be applied and his claims must be 
denied.  




ORDER

Service connection for a viral rash is denied.  

Service connection for erythema multiforme is denied.  

Service connection for herpes simplex is denied.  

Service connection for hepatitis is denied.  

Service connection for an allergic reaction to medication is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

